United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Asheville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-362
Issued: April 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2014 appellant filed a timely appeal from a November 14, 2014 decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her left shoulder
condition was causally related to a March 5, 2014 employment incident, as alleged.
FACTUAL HISTORY
On March 6, 2014 appellant, a 36-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that she injured her left shoulder on March 5, 2014 as a result of
turning a patient in bed.
1

5 U.S.C. § 8101 et seq.

On June 16, 2014 appellant filed a claim for wage-loss compensation for the period
March 17 through June 14, 2014.
By letter dated June 23, 2014, OWCP indicated that when appellant’s claim was received,
it appeared to be a minor injury that resulted in minimal or no lost time from work and, based on
these criteria and because the employing establishment did not controvert continuation of pay or
challenge the case, payment of a limited amount of medical expenses was administratively
approved. It indicated that it had reopened the claim for consideration because a claim for wageloss compensation had been received. OWCP requested additional evidence and afforded
appellant 30 days to respond to its inquiries.
Appellant submitted a June 11, 2014 report from Dr. Myron Smith, a Board-certified
orthopedic surgeon, who diagnosed left shoulder impingement syndrome with sprain and
possible periscapular trigger points. Dr. Smith indicated that appellant was seen for a left
shoulder injury that occurred on March 5, 2014 due to lifting a patient at work.
By decision dated August 6, 2014, OWCP denied appellant’s claim on the basis that the
medical evidence was not sufficient to establish a causal relationship between her left shoulder
condition and the March 5, 2014 employment incident.
On September 5, 2014 appellant requested reconsideration and submitted employee
health records dated July 22, 2013 through June 26, 2014. She also submitted physical therapy
notes dated August 20 through September 10, 2014.
In reports dated July 11 through October 6, 2014, Dr. Smith diagnosed shoulder/arm
strain and indicated that appellant continued to suffer from left shoulder pain. He indicated that
a magnetic resonance imaging (MRI) scan was consistent with possible superior labral tear and
recommended surgery. Dr. Smith advised that appellant would be working full duty until the
time of surgery.
By decision dated November 14, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
2

Id.

3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP has accepted that the employment incident of March 5, 2014 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s left shoulder condition
resulted from the March 5, 2014 employment incident. The Board finds that appellant did not
meet her burden of proof to establish a causal relationship between the condition for which
compensation is claimed and the employment incident.
In his submitted reports, Dr. Smith diagnosed left shoulder impingement syndrome,
sprain, and possible periscapular trigger points. He indicated that appellant was seen for a left
shoulder injury that occurred on March 5, 2014 due to lifting a patient at work. Dr. Smith further
indicated that an MRI scan was consistent with possible superior labral tear and recommended
surgery. He failed to provide a rationalized opinion explaining how lifting a patient at work on
March 5, 2014 caused or aggravated appellant’s left shoulder condition. Dr. Smith noted that
appellant’s condition occurred while she was at work. However, such generalized statements do
not establish causal relationship because they merely repeat appellant’s allegations and are
unsupported by adequate medical rationale explaining how her physical activity at work actually
caused or aggravated the diagnosed conditions.7 Thus, the Board finds that the reports from
Dr. Smith are insufficient to establish that appellant sustained an employment-related injury.
Appellant further submitted employee health records dated July 22, 2013 through
June 26, 2014 and physical therapy notes dated August 20 through September 10, 2014. These
documents do not constitute competent medical evidence as they do not contain rationale by a

5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

7

See K.W., Docket No. 10-98 (issued September 10, 2010).

3

physician relating appellant’s disability to her employment.8 As such, the Board finds that
appellant did not meet her burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to a March 5, 2014 employment incident,
she has failed to meet her burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her left
shoulder condition is causally related to a March 5, 2014 employment incident, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the November 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 10, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

4

